Citation Nr: 0841271	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
recognize the appellant as the veteran's surviving spouse for 
VA death benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service prior to and during World War 
II.  He died in September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the VARO 
in Manila, the Republic of the Philippines, indicating that 
new and material evidence adequate to reopen a previously 
denied claim in September 1989 had not been submitted.


FINDINGS OF FACT

1.  Entitlement to recognition as the veteran's surviving 
spouse for VA death benefits purposes was denied most 
recently by the RO in September 1999.  The appellant was 
notified of the decision and she did not timely appeal the 
determination.

2.  The evidence submitted since the RO's denial action in 
September 1999 is cumulative or not material.


CONCLUSIONS OF LAW

1.  The September 1999 RO decision that denied the appellant 
entitlement to recognition as a surviving spouse of the 
veteran for VA death benefits purposes is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received since the September 1999 RO 
determination that denied entitlement to recognition as the 
veteran's surviving spouse for VA death benefits purposes is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law set forth in 
the Veterans Claim Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In this case the RO sent the 
appellant letters in October and November 2004 informing her 
about the information and evidence not of record necessary to 
substantiate her claim, and telling her how to reopen a claim 
that had been previously disallowed.  She was told that the 
evidence had to bear directly and substantially on the 
specific matter under consideration.  She was told that to 
qualify as new evidence, the evidence had to be in existence 
and submitted to VA for the first time.  She was further 
informed that to be considered material, the additional 
evidence had to pertain to the reason her claim was 
previously denied.  She was further informed that new and 
material evidence had to raise a reasonable possibility of 
substantiating her claim.

With regard to the duties to notify and assist, VA is not 
required to provide assistance to a claimant if, as in this 
case, "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. § 5103A.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R. 
§ 3.159(d).

Despite the above, no other development is warranted for this 
claim because the law, and not the evidence, is dispositive.  
Accordingly, any deficiency in notifying or assisting the 
appellant is harmless, non-prejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).  Because the law controls 
the outcome of this appeal, further expenditure of VA 
resources is not warranted and there is no prejudice to the 
appellant in proceeding to consideration of the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant seeks to reopen her claim to establish legal 
entitlement to VA death benefits as the veteran's surviving 
spouse.  Entitlement to VA death benefits as the veteran's 
surviving spouse was most recently denied by the RO in 
September 1999.  The basis for the decision was that the 
appellant was not shown by the evidence of record to have met 
the requirements of Philippine law at the time she and the 
veteran entered into a ceremonial marriage.  At the time of 
the September 1999 denial, the record included a copy of the 
appellant's marriage to the veteran in August 1987.  

However, a September 1999 Memorandum for File at the time of 
the decision revealed that at the time of the marriage in 
1987, the appellant had a prior unresolved marriage with 
another individual who she married in January 1973.  
Accordingly, her marriage to the veteran was illegal and void 
from its performance.  Notation was made that the appellant 
was invoking Article 41 of the New Family Code of the 
Philippines to validate her marriage to the veteran.  It was 
noted the Code took effect in August 1988.  It was stated 
that it therefore had no bearing on the appellant's case 
because her marriage to the veteran occurred before the Code 
took effect.  

Further reference was made to 38 C.F.R. § 3.212 where it 
stated that if satisfactory evidence is produced establishing 
the fact of the continued and unexplained absence of any 
individual from his or her home and family for a period of 7 
days or more and a diligent search disclosed no evidence of 
his or her existence after the date of disappearance, the 
death of such an individual as of the expiration of such 
period would be considered as sufficiently proven.  38 C.F.R. 
§ 3.212(a) (2008).  

The memorandum from the senior claims examiner at the RO 
reported that it was not shown that the appellant's former 
husband had been absent without explanation from his last 
known residence.  It was stated he had not been absent from 
the place of his residence, with which communication would 
ordinarily be maintained or to which he would return if 
alive.  His continued absence, rather than his departure 
alone, was not unexplained.  It was indicated the record 
showed no indication of willful desertion.  It was stated 
that there was no evidence of searches by the appellant or on 
her behalf to locate the individual.

A previously denied claim will be reopened only if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, but at least since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised to clarified the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  38 C.F.R. § 3.156(a).  These 
provisions are applicable only to claims filed on or after 
August 29, 2001.  As the appellant filed her claim seeking to 
reopen in October 2004, the Board will apply the revised 
provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim that is to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board notes that VA death pension benefits will be paid 
to a surviving spouse who was married to the veteran:  (1) 
One year or more prior to the veteran's death; or (2) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage; or (3) in the case of World 
War II veterans, prior to January 1, 1957.  38 U.S.C.A. 
§ 1541; 38 C.F.R. § 3.54(a).

VA Dependency and Indemnity Compensation benefits are payable 
to a surviving spouse who was married to the veteran:  (1) 
within 15 years of the end of the period of service in which 
the injury or disease causing the veteran's death was 
incurred or aggravated; or (2) one year or more; or (3) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. § 1304; 
38 C.F.R. § 3.54(c).

Surviving spouse status is a threshold requirement for both 
dependency and indemnity compensation and death pension 
benefits.  For a person to establish recognition as a 
surviving spouse of the veteran, there must be evidence of a 
valid marriage to the veteran under the laws of appropriate 
jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  The validity of a marriage is determined based upon 
the law or jurisdiction where the parties resided at the time 
of marriage or when the rights to benefits accrued.  
38 C.F.R. § 3.1(j).  There are various methods in which a 
valid marriage may be established for VA benefit purposes.  
38 C.F.R. § 3.205.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held herself out 
openly to the public to the be the spouse of such other 
person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A surviving spouse 
may qualify for pension, compensation, or dependency and 
indemnity compensation under the appropriate circumstances.  
38 C.F.R. § 3.54.

The Board has made a careful review of the evidence of record 
and finds the evidence submitted since the RO's decision of 
September 1999 is not new and material.  The appellant has 
submitted essentially cumulative material.  One item she 
submitted was a copy of a decision from the Regional Trial 
Court of the 3rd Judicial Region dated in November 1996.  It 
was indicated that from the evidence introduced, it was 
established that the appellant's prior husband had left their 
place of residence some time in November 1979 and "has never 
returned and/or appeared since then up to the present or for 
a period of almost 16 years,..."  It was therefore indicated 
that the individual was an absentee and could be presumed 
dead at the time of her marriage to the veteran.  However, 
this decision was made in November 1996 and was therefore 
executed after the appellant's marriage to the veteran.  It 
was not made prior to the marriage.  Accordingly, the 
submitted evidence is irrelevant and not new and material.  
In other words, at the time of the 


						(Continued on next page)







prior denial, it was established that the appellant did not 
have a valid marriage with the veteran.  The evidence 
submitted does not change that fact.


ORDER

The application for the claim for entitlement to recognition 
as a surviving spouse of the veteran for VA death benefit 
purposes is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


